UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


TIMOTHY KEVIN CROWLEY,

                             Plaintiff,        1:16-cv-00393-MAT
                                               DECISION AND ORDER
               -vs-

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                    Defendant.



                              INTRODUCTION

     Timothy Kevin Crowley (“Plaintiff”), represented by counsel,

brings this action pursuant to Title XVI of the Social Security Act

(“the Act”), seeking review of the final decision of the Acting

Commissioner of Social Security (“Defendant” or “the Commissioner”)

denying his application for supplemental security income (“SSI”).

The Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 1383(c). Presently before the Court are the parties’ competing

motions for judgement on the pleadings pursuant to Rule 12(c) of

the Federal Rules of Civil Procedure. For the reasons set forth

below, Plaintiff’s motion is granted to the extent that the matter

is remanded for further administrative proceedings and Defendant’s

motion is denied.

                          PROCEDURAL BACKGROUND

     On   October   30,    2012,   Plaintiff    protectively   filed   an

application for SSI, alleging disability as of November 1, 2011,

due to spinal injury, gun shot wound to back, heart issues,
aneurysms, and hypertension. Administrative Transcript (“T.”) 100.

The claim was initially denied on February 1, 2013. T. 110-20. At

Plaintiff’s request, a hearing was conducted on April 25, 2014, in

Buffalo, New York by administrative law judge (“ALJ”) Marilyn D.

Zahm, with Plaintiff appearing with his attorney. A vocational

expert (“VE”) also testified. T. 39-82. Following the hearing, the

ALJ requested additional information from several of Plaintiff’s

treating physicians and ordered a consultative examination. T. 17.

The ALJ held a supplemental hearing on September 5, 2014, in

Buffalo, New York. T. 83-98. Once again, Plaintiff appeared with

his attorney, and a VE also testified. Id.

      The ALJ issued an unfavorable decision on November 3, 2014.

T. 14-33. Plaintiff timely requested review of the ALJ’s decision

by the Appeals Council. T. 7. On March 18, 2016, the Appeals

Council denied Plaintiff’s request for review, making the ALJ’s

decision the final determination of the Commissioner. T. 1-5.

Plaintiff then timely commenced this action.

                                 THE ALJ’S DECISION

      The     ALJ     applied      the     five-step    sequential        evaluation

promulgated by the Commissioner for adjudicating disability claims.

See   20    C.F.R.    §    404.1520(a).     At   step   one    of   the   sequential

evaluation,     the       ALJ   found    that   Plaintiff     had   not   engaged   in

substantial gainful activity since the application date. T. 20.




                                            2
     At    step    two,   the   ALJ   determined   that    Plaintiff       had   the

“severe”    impairments     of:   status    post   multiple      gunshot    wounds

causing persistent lower back pain and right leg pain. Id. The ALJ

also considered Plaintiff’s history of hypertension and aneurysms.

T. 20-21. The ALJ determined that, based on the medical records,

Plaintiff’s       hypertension    did    not   cause      more    than     minimal

limitations on his ability to perform work-related activities.

T. 21. The ALJ further found that Plaintiff’s history of aneurysms

did not last at least twelve consecutive months or have any

significant functional limitations. Id. Accordingly, the ALJ found

that Plaintiff’s hypertension and history of aneurysms were non-

severe. Id.

     At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically

equals an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. T. 22.

     Before proceeding to step four, the ALJ assessed Plaintiff as

having the residual functional capacity (“RFC”) to lift up to fifty

pounds occasionally and up to twenty pounds continuously; carry up

to fifty pounds occasionally and twenty pounds continuously; never

lift over fifty pounds; carry up to twenty pounds occasionally and

ten pounds continuously, but never carry more than twenty pounds;

sit for thirty minutes uninterrupted; stand for thirty minutes

uninterrupted; walk for thirty minutes uninterrupted; sit for a


                                        3
total of four hours, stand for a total of two hours, and walk for

a total of two hours during an eight-hour workday; ambulate one

hundred feet without use of a cane and carry objects with his free

hand while doing so; continuously use his left hand upper extremity

without restrictions for reaching, handling, fingering, feeling,

pushing, and pulling; use his right dominant upper extremity

frequently for handling, fingering, and feeling, and occasionally

for reaching in all directions except overhead; can use his right

dominant upper extremity occasionally for pushing and pulling; can

never use his right upper extremity for reaching overhead; can

continuously use his left foot for operating foot controls, but can

no more than occasionally use his right foot for operating foot

controls; can occasionally climb stairs and ramps, stoop, kneel,

and crouch; can never climb ladders or scaffolds, balance, or

crawl; can frequently work around humidity, wetness, dust, odors,

fumes, and pulmonary irritants; can frequently work in extreme cold

and   extreme   heat;   can   frequently   work   near   vibrations;   can

occasionally work at unprotected heights and with moving mechanical

parts; and can occasionally operate a motor vehicle. T. 22-23.

      At step four, the ALJ determined that Plaintiff is unable to

perform any of his past relevant work. T. 32. At step five, the ALJ

relied on the VE’s testimony to find that, taking into account

Plaintiff’s age, education, work experience, and RFC, there are




                                    4
jobs that exist in significant numbers in the national economy that

Plaintiff can perform, including the representative occupations of

mail room clerk, school bus monitor, and small products assembler.

T. 33. The ALJ accordingly found that Plaintiff is not disabled as

defined in the Act. Id.

                                    SCOPE OF REVIEW

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                   42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

                                              5
179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                     DISCUSSION

       Plaintiff seeks remand of this matter, arguing the ALJ’s

decision is not supported by substantial evidence. Plaintiff makes

several specific arguments regarding the weight the ALJ afforded to

the various medical opinions of record. However, upon review of the

record, the Court finds that remand is necessary for the reason

discussed below.

       As set forth above, the ALJ made a detailed RFC finding at

step three of the sequential analysis. See T. 22-23. As is relevant

to the Court’s determination, a portion of the RFC finding states

that Plaintiff has the residual functional capacity to “lift up to

fifty pounds occasionally and up to twenty pounds continuously and

carry    up     to    fifty   pounds      occasionally,     and    twenty     pounds

continuously,         but   can   never   lift    over   fifty    pounds.”    T.   22

(emphasis added). However, the finding goes on to state Plaintiff

“can    carry    up    to   twenty   pounds      occasionally     and   ten   pounds

continuously; however, he can never carry more than twenty pounds.”

Id. (emphasis added).

       A claimant’s RFC represents a finding of the range of tasks he

or she is capable of performing notwithstanding the impairments at

issue. 20 C.F.R. § 404.1545(a). An ALJ’s RFC determination must be

“proper,      internally      consistent,      and   supported    by    substantial


                                           6
evidence.” Race v. Colvin, No. 1:14-CV-1357, 2016 WL 3511779, at *3

(N.D.N.Y. May 24, 2014). Here, there is a fundamental contradiction

within the RFC itself; a claimant cannot both be able to carry up

to fifty pounds, yet never carry more than twenty pounds. See

T. 22. This irreconcilable internal inconsistency in the ALJ’s RFC

finding necessitates remand.

     It is well established that an ALJ’s decision must set forth

sufficient evidence and rationale in his or her decision to allow

the Court to provide meaningful review of his or her findings. See

Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013) (“Remand may

be appropriate, however, where . . . inadequacies in the ALJ’s

analysis frustrate meaningful review.”); Matthews v. Commissioner

of Social Security, No. 1:17-cv-00371-MAT, 2018 WL 4356495 at *4

(W.D.N.Y. Sept. 13, 2018) (“It is not the function of this Court to

speculate as to the evidence and legal standards on which the ALJ

based [his] decision, nor to supply its own rationale where the

ALJ’s decision is lacking or unclear.” (internal quotation marks

omitted)).   Here, however, the ALJ set forth an RFC finding that is

internally inconsistent with respect to Plaintiff’s ability to

carry.   Moreover, nowhere in the decision does the ALJ explain how

she reached her inconsistent conclusions regarding Plaintiff’s

carrying ability or provide any discussion that would allow the

Court to reconcile the inconsistency.




                                 7
     In light of the inconsistency within the RFC itself, as

discussed above, the ALJ has failed to provide a decision that

permits the Court to conduct a meaningful review. If the Court does

not know what the RFC finding is, it cannot find that it is

supported by substantial evidence. See Windom v. Colvin, No. 6:14-

CV-06652(MAT), 2015 WL 8784608, at *6 (W.D.N.Y. Dec. 15, 2015)

(remanding where the RFC was confusing and arguably internally

inconsistent). Accordingly, the Court remands this case for further

administrative proceedings.

                              CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 9) is granted to the extent that this

matter is remanded to the Commissioner for further administrative

proceedings   consistent   with    this    Decision   and   Order.   The

Commissioner’s opposing motion for judgement on the pleadings

(Docket No. 12) is denied. The Clerk of the Court is directed to

close this case.

     ALL OF THE ABOVE IS SO ORDERED.



                                    S/Michael A. Telesca
                                  _____________________________
                                  HONORABLE MICHAEL A. TELESCA
                                  United States District Judge


Dated:    November 5, 2018
          Rochester, New York



                                    8
